DETAILED ACTION

Claims 25-67 are currently pending and under examination in the instant application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/22/20 (2) are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 25-46, 50, and 52-67 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by WO2008/097926 (2008), hereafter referred to as Rabinovich et al., with an effective filing date of 2/2/07. 
The products of claims 25-46 and 50 are recited as product by process claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is further noted that while the clause, “wherein the viability of the said post-electroloaded composition of said electroloaded mononuclear cells 1 day after electroloading is at least 80% if normalized to non-electroloaded blood mononuclear cells” seeks to qualify the viability of the composition at a particular point in time, i.e. 1 day post electroloading, the cell composition itself is not limited to a cell composition which existed 1 day post electroloading of either T cells or unstimulated resting mononuclear cells. In fact, the composition as claimed, reads on a purified or enriched population of modified mononuclear cells or modified T cells, stimulated or unstimulated, at any time post electroloading, or on stimulated T cells which are derived from unstimulated resting mononuclear cells and then modified by electroloading with mRNA. The actual physical structure of the resulting T cells themselves, which again read on stimulated or unstimulated T cells of any purity, remains the same, regardless of their viability or state of stimulation 1 day after electroloading.  Furthermore, in regards to method claims 52-67, the methods of administering the cell composition do not include steps for any particular method of making the cell composition to be administered. The methods as claimed in claims 52-67 contain a single method step of administering the cell composition of claims 25, 29, 35, or 38 to a subject in need thereof. Again, note that the cell composition to be administered is not limited to a cell composition 1 day post-electroloading, and is further not limited to administration of a composition of unstimulated mononuclear cells or unstimulated T cells. 
Rabinovich et al. teaches methods of autologous immunotherapy of cancer, and in particular lymphomas or leukemia, comprising administering to a patient autologous lymphocytes, including CD8+ T lymphocytes and/or CD56+ CD3- NK cells, which have been electroporated with mRNA coding for a chimeric antigen receptor (CAR), and in particular an anti-CD19 CIR (Rabinovich et al., pages 20-21, 30, 32-36, and 40-41). Most specifically, Rabinovich et al. teaches that the CAR comprises an scFv specific for the tumor-antigen specific antibody, a transmembrane domain, and intracellular 4-1BB domain, and the cytoplasmic region of CD3 zeta (Rabinovich et al., page 30, and Figure 4a). Rabinovich et al. teaches isolation of peripheral blood mononuclear cells from a human patient and the further isolation of cytotoxic lymphocytes, including T lymphocytes, LAK cells, and NK cells, and also teaches the isolation of subpopulations of cytotoxic lymphocytes based on selection of CD3 and CD8, or on CD56 and lack of CD3 (Rabinovich et al., pages 22 and 33-34). Rabinovich et al. demonstrates that all these populations of cells, when stimulated and electroporated with anti-CD 19 CIR mRNA effectively lyse CD 19+ target cells, including CD 19+ lymphoma cells and NALM6 leukemia cells (Rabinovich et al., pages 32-34). Rabinovich et al. also demonstrates that that the in vivo administration of stimulated human CTL electroporated with anti-CD 19 CIR mRNA at the site of a CD19+ tumor results in tumor regression (Rabinovich et al., pages 35-36). Again, while the methodology of obtaining the modified T lymphocytes comprising mRNA encoding a CAR taught by Rabinovich is different from the methods disclosed in the instant specification and recited as the process portion of the product by process claims, it is not the methods of making the modified T cells that is currently under examination. Thus, by teaching post-electroloaded T cells with the same structure as claimed, and the use of these T cells for treatment of cancer by the same method steps as claimed, Rabinovich et al. anticipates the instant claims as written. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 25-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2008/097926 (2008), hereafter referred to as Rabinovich et al., in view of WO2008/121420 (2008), hereafter referred to as Sadelain et al., with an effective filing date of 3/30/07, and Chowdhury et al. (1999) Nat. Biotech., Vol. 17, 568-572. 
The products of claims 25-51 are recited as product by process claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is further noted that while the clause, “wherein the viability of the said post-electroloaded composition of said electroloaded mononuclear cells 1 day after electroloading is at least 80% if normalized to non-electroloaded blood mononuclear cells” seeks to qualify the viability of the composition at a particular point in time, i.e. 1 day post electroloading, the cell composition itself is not limited to a cell composition which existed 1 day post electroloading of either T cells or unstimulated resting mononuclear cells. In fact, the composition as claimed, reads on a purified or enriched population of modified mononuclear cells or modified T cells, stimulated or unstimulated, at any time post electroloading, or on stimulated T cells which are derived from unstimulated resting mononuclear cells and then modified by electroloading with mRNA. The actual physical structure of the resulting mononuclear cells or T cells themselves, which again read on stimulated or unstimulated T cells of any purity, remains the same, regardless of their viability or state of stimulation 1 day after electroloading.  Furthermore, in regards to method claims 52-67, the methods of administering the cell composition do not include steps for any particular method of making the cell composition to be administered. The methods as claimed in claims 52-67 contain a single method step of administering the cell composition of claims 25, 29, 35, or 38 to a subject in need thereof. Again, note that the cell composition to be administered is not limited to a cell composition 1 day post-electroloading, and is further not limited to the administration of a composition of unstimulated mononuclear cells or unstimulated T cells. 
Rabinovich et al. teaches methods of autologous immunotherapy of cancer comprising administering to a patient autologous lymphocytes, including CD8+ T lymphocytes and/or CD56+ CD3- NK cells, which have been electroporated with mRNA coding for a chimeric antigen receptor (CAR) specific for a tumor associated antigen (Rabinovich et al., pages 20-21, 30, 32-36, and 40-41). Most specifically, Rabinovich et al. teaches that the CAR comprises an scFv specific for the tumor-antigen specific antibody, a transmembrane domain, and intracellular 4-1BB domain, and the cytoplasmic region of CD3 zeta (Rabinovich et al., page 30, and Figure 4a). Rabinovich et al. teaches isolation of peripheral blood mononuclear cells from a human patient and the further isolation of cytotoxic lymphocytes, including T lymphocytes, LAK cells, and NK cells, and also teaches the isolation of subpopulations of cytotoxic lymphocytes based on selection of CD3 and CD8, or on CD56 and lack of CD3 (Rabinovich et al., pages 22 and 33-34). Rabinovich et al. demonstrates that all these populations of cells, when stimulated and electroporated with, for example, anti-CD 19 CIR mRNA, effectively lyse CD 19+ target cells, including CD 19+ lymphoma cells and NALM6 leukemia cells (Rabinovich et al., pages 32-34). Rabinovich et al. also demonstrates that that the in vivo administration of stimulated human CTL electroporated with anti-CD 19 CIR mRNA at the site of a CD19+ tumor results in tumor regression (Rabinovich et al., pages 35-36). 
While Rabinovich et al. teaches modified T cells transiently transfected with mRNA to express a chimeric antigen receptor, where the mRNA comprises a nucleic acid sequence encoding an scFv specific for the tumor-antigen specific antibody, and intracellular 4-1BB domain, and the cytoplasmic region of CD3 zeta, and methods of administering the modified T cells to treat cancer, Rabinovich et al. does not specifically teach to transiently transfect T cells with mRNA expressing a chimeric antigen receptor specific for mesothelin, and more specifically a chimeric antigen receptor comprising the anti-mesothelin scFv SS1, a 4-1 BB intracellular domain, and a CD3 zeta domain. Sadelain et al. supplements Rabinovich et al. by teaching chimeric antigen receptors specific for the tumor associated antigen mesothelin, T cells genetically modified to express the chimeric antigen receptor, and methods of administering the modified T cells to treat various cancers including pancreatic and ovarian cancers (Sadelain et al., pages 2-3, 18, 23-24, 27-29, 32, and claims 42-47). Chowdhury et al. further supplements Rabinovich et al. and Sadelain et al. by teaching a specific anti-mesothelin scFv with improved affinity for mesothelin referred to as SS1 which is useful in immunotherapy of mesothelin expressing tumors (Chowdhury et al., pages 570-571). Therefore, based on the teachings provided by Sadelain et al. to genetically modify T cells to express a chimeric antigen receptor specific for mesothelin and to administer the modified T cells for cancer therapy, and the motivation provided by Chowdhury et al. to utilize the affinity enhanced SS1 anti-mesothelin scFv in methods of immunotherapy of cancer, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize the SS1 anti-mesothelin scFV as taught by Chowdhury et al. as the scFv in the chimeric antigen receptors, modified T cells transiently transfected with mRNA to express a chimeric antigen receptor, and methods of treating cancer using said modified T cells taught by Rabinovich et al. with a reasonable expectation of success. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1) claims 1-30 of U.S. Patent No. 10,660,917, hereafter referred to as the ‘917 patent, or 2) claims 1-11 of U.S. Patent No. 11,331,344, hereafter referred to as the ‘344 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The ‘917 claims recite the similar products and methods with the exception that the ‘917 claims are narrower than the instant broader claims in limiting the unstimulated mononuclear cells to T cells and limiting the protein to a chimeric antigen receptor. The dependent claims ‘917 patent further recite all the structural limitations of the cells recited in applicant’s dependent product claims. The ‘344 patent claims also recite similar but narrower methods limited to administration of electroloaded T cells. In both cases, the narrower patent claims represent a species of the instant broader claims and thus render the instant claims obvious. In regards to the product claims, it is further noted that while the ‘344 patent recite use of the same product as currently claimed and as such render the instant product claims obvious as well. 

Claims 25-40, and 52-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1) claims 1-9 of U.S. Patent No. 9,669,058, hereafter referred to as the ‘058 patent, or 2) claims 1-9 of U.S. Patent No. 9,132,153, hereafter referred to as the ‘153 patent, or 3) claims 1-21 of U.S. Patent 8,450,112, hereafter referred to as the ‘112 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The broadest ‘058, ‘153, and ‘112 patent claims all recite methods of transiently modifying unstimulated mononuclear or resting peripheral blood mononuclear cells to express a protein comprising electroloading the unstimulated mononuclear or resting peripheral blood mononuclear cells with mRNA encoding the protein. The claims in the ‘058, ‘153, and ‘112 patents further limit the cells to T cells, and the protein to a receptor (claim 7 of the ‘153 patent), or a chimeric receptor (claim 1 of the ‘112 patent), or a chimeric antigen (claim 2 of the ‘058 patent ). The ‘058 and ‘112 patent claims further recite methods of administering the electroloaded cells to a subject. Thus, the ‘058, ‘153, and ‘112 patent claims produce and therefore encompass the transiently modified electroloaded T cells as claimed and further encompass and render obvious the methods of administering the T cells to as subject.

Claims 25-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1) claims 1-9 of U.S. Patent No. 9,669,058, hereafter referred to as the ‘058 patent, or 2) claims 1-9 of U.S. Patent No. 9,132,153, hereafter referred to as the ‘153 patent, or 3) claims 1-21 of U.S. Patent 8,450,112, hereafter referred to as the ‘112 patent, in view of WO2008/121420 (2008), hereafter referred to as Sadelain et al., with an effective filing date of 3/30/07, WO2008/097926 (2008), hereafter referred to as Rabinovich et al., and Chowdhury et al. (1999) Nat. Biotech., Vol. 17, 568-572. 
The broadest ‘058, ‘153, and ‘112 patent claims all recite methods of transiently modifying unstimulated mononuclear or resting peripheral blood mononuclear cells to express a protein comprising electroloading the unstimulated mononuclear or resting peripheral blood mononuclear cells with mRNA encoding the protein. The claims in the ‘058, ‘153, and ‘112 patents further limit the cells to T cells, and the protein to a receptor (claim 7 of the ‘153 patent), or a chimeric receptor (claim 1 of the ‘112 patent), or a chimeric antigen (claim 2 of the ‘058 patent ). The ‘058 and ‘112 patent claims further recite methods of administering the electroloaded cells to a subject. Thus, the ‘058, ‘153, and ‘112 patent claims produce and therefore encompass the transiently modified T cells as claimed and further encompass the methods of administering the T cells to as subject. However, the ‘058, ‘153, and ‘112 patent claims do not specifically recite the narrower limitations of the instant claims in which the mRNA present in the T cell encodes a chimeric antigen receptor comprising an extracellular domain, a transmembrane domain, a costimulatory signaling region, and a CD3-zeta signaling region, or the specific species of an anti-mesothelin chimeric receptor comprising an anti-mesothelin scFV, particularly SS1, a 4-1BB intracellular domain, and a CD3-zeta domain.  
Sadelain et al. supplements the ‘058, ‘153, and ‘112 patent claims by teaching chimeric antigen receptors specific for various tumor antigen including the tumor associated antigen mesothelin, T cells genetically modified to express the tumor antigen specific chimeric antigen receptor, and methods of administering the modified T cells to treat various cancers including pancreatic and ovarian cancers (Sadelain et al., pages 2-3, 18, 23-24, 27-29, 32, and claims 42-47). In particular, Sadelain et al. teaches chimeric antigen receptor which utilize an scFv extracellular domain and a CD3-zeta intracellular signaling domain (Sadelain et al., page 32).  Rabinovich et al., supplements the patent claims and Sadelain et al. by teaching chimeric antigen receptors comprises an scFv specific for a tumor-antigen specific antibody, a transmembrane domain, an intracellular 4-1BB domain, and the cytoplasmic region of CD3 zeta which can be expressed in T cells and are useful for cancer therapy (Rabinovich et al., page 30, and Figure 4a- see also pages 20-21, 30, 32-36, and 40-41). Chowdhury et al. further supplements Sadelain et al. and Rabinovich et al. by teaching a specific anti-mesothelin scFV with improved affinity for mesothelin referred to as SS1 which is useful in immunotherapy of mesothelin expressing tumors (Chowdhury et al., pages 570-571). Therefore, based on the teachings provided by Sadelain et al. to genetically modify T cells to express a chimeric antigen receptor specific for a tumor antigen, and more specifically mesothelin, and to administer the modified T cells to a subject for cancer therapy, the teachings of Rabinovich et al. for therapeutically effective chimeric antigen receptors comprising a tumor-antigen specific antibody, a transmembrane domain, an intracellular 4-1BB domain, and the cytoplasmic region of CD3 zeta, and the motivation provided by Chowdhury et al. to utilize the affinity enhanced SS1 anti-mesothelin scFv in methods of immunotherapy of cancer, it would have been prima facie obvious to the skilled artisan at the time of filing to make a T cell using the methods set forth in the ‘058, ‘153, and ‘112 patent claims utilizing mRNA encoding a chimeric antigen receptor specific for mesothelin as taught by Sadelain et al. in view of Rabinovich et al., or more specifically a chimeric antigen receptor comprising the SS1 anti-mesothelin scFV as taught by Chowdhury et al. with a reasonable expectation of success, and to further administer the T cells to an individual to treat cancer, also with a reasonable expectation of success, as recited in the instant claims. As such, the ‘058, ‘153, and ‘112 patent claims as supplemented by the teachings of Sadelain et al., Rabinovich et al., and Chowdhury et al. render obvious the instant claims. 

Claims 25-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/946,730, hereafter referred to as the ‘730 application, in view of in view of WO2008/121420 (2008), hereafter referred to as Sadelain et al., with an effective filing date of 3/30/07, WO2008/097926 (2008), hereafter referred to as Rabinovich et al., and Chowdhury et al. (1999) Nat. Biotech., Vol. 17, 568-572. This is a provisional nonstatutory double patenting rejection.
The ‘730 application claims are drawn to similar methods of administering electroloaded PBMCs transiently expressing a chimeric antigen receptor for the treatment of hyperproliferative disease, specifically cancer.  However, the ‘730 application claims do not specifically recite the narrower limitations of the instant claims in which the cells are T cells, the mRNA present in the T cell encodes a chimeric antigen receptor comprising an extracellular domain, a transmembrane domain, a costimulatory signaling region, and a CD3-zeta signaling region, or the specific species of an anti-mesothelin chimeric receptor comprising an anti-mesothelin scFV, particularly SS1, a 4-1BB intracellular domain, and a CD3-zeta domain and/or CD28 intracellular domain.  
Sadelain et al. supplements the ‘730 application claims by teaching chimeric antigen receptors specific for various tumor antigen including the tumor associated antigen mesothelin, T cells genetically modified to express the tumor antigen specific chimeric antigen receptor, and methods of administering the modified T cells to treat various cancers including pancreatic and ovarian cancers (Sadelain et al., pages 2-3, 18, 23-24, 27-29, 32, and claims 42-47). In particular, Sadelain et al. teaches chimeric antigen receptor which utilize an scFv extracellular domain and a CD3-zeta intracellular signaling domain (Sadelain et al., page 32).  Rabinovich et al., supplements the patent claims and Sadelain et al. by teaching chimeric antigen receptors comprises an scFv specific for a tumor-antigen specific antibody, a transmembrane domain, an intracellular 4-1BB domain, and the cytoplasmic region of CD3 zeta which can be expressed in T cells and are useful for cancer therapy (Rabinovich et al., page 30, and Figure 4a- see also pages 20-21, 30, 32-36, and 40-41). Chowdhury et al. further supplements Sadelain et al. and Rabinovich et al. by teaching a specific anti-mesothelin scFV with improved affinity for mesothelin referred to as SS1 which is useful in immunotherapy of mesothelin expressing tumors (Chowdhury et al., pages 570-571). Therefore, based on the teachings provided by Sadelain et al. to genetically modify T cells to express a chimeric antigen receptor specific for a tumor antigen, and more specifically mesothelin, and to administer the modified T cells to a subject for cancer therapy, the teachings of Rabinovich et al. for therapeutically effective chimeric antigen receptors comprising a tumor-antigen specific antibody, a transmembrane domain, an intracellular 4-1BB domain, and the cytoplasmic region of CD3 zeta, and the motivation provided by Chowdhury et al. to utilize the affinity enhanced SS1 anti-mesothelin scFv in methods of immunotherapy of cancer, it would have been prima facie obvious to the skilled artisan at the time of filing to make a T cell using the methods set forth in the ‘730 application claims utilizing mRNA encoding a chimeric antigen receptor specific for mesothelin as taught by Sadelain et al. in view of Rabinovich et al., or more specifically a chimeric antigen receptor comprising the SS1 anti-mesothelin scFV as taught by Chowdhury et al. with a reasonable expectation of success, and to further administer the T cells to an individual to treat cancer, also with a reasonable expectation of success, as recited in the instant claims. As such, the ‘703 application claims as supplemented by the teachings of Sadelain et al., Rabinovich et al., and Chowdhury et al. render obvious the instant claimed products and methods. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633